—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 23, 1991, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
On November 16, 1988, claimant’s local unemployment insurance office allowed him to take home a date-stamped blank claim form to complete. Claimant never submitted the form until January 12, 1989. The Unemployment Insurance Appeal Board rejected claimant’s contention that he was led to believe that the claim would have an effective filing date of November 16, 1988 regardless of how long he waited to file the form. It is true that claimant’s failure to timely file his claim could be excused upon a showing of "good cause” (12 NYCRR *921473.1 [h]). Nevertheless, claimant’s explanation for his failure to file for such a lengthy period presented a factual issue for the Board to resolve and there is substantial evidence in the record to support its findings that claimant was not misled and that the delay was unreasonable (see, Matter of Tuminaro [Catherwood], 29 AD2d 711).
We also reject claimant’s contention that the Board erred in determining that he did not have sufficient weeks of covered employment to file a valid original claim (see, Labor Law § 527 [1] [d]). According to the employer’s representative, claimant continued to receive his full salary for a termination notice period from February 28, 1988 through March 27, 1988 and thereafter received severance and vacation pay. There is no evidence in the record that claimant performed any work for the employer after March 27, 1988. Because claimant was not doing any work for the employer while he received his severance and vacation pay these weeks of pay could not be converted into "weeks of employment” under Labor Law § 524 (see, Matter of Baxter [Hartnett], 159 AD2d 845). Claimant’s remaining arguments have been considered and rejected for lack of merit.
Weiss, P. J., Mikoll, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.